            Case 1:20-cv-04465-ER Document 37 Filed 02/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARINA NARVAEZ, individually and on behalf
of all others similarly situated,

                          Plaintiff,
                                                                       ORDER
                   – against –
                                                                  20 Civ. 4465 (ER)
BLACK LABEL SALON 25 CORP., d/b/a
BLACK LABEL SALON, CONNIE LEE, and
SEUNG LEE,

                          Defendants.


RAMOS, D.J.:

       Narvaez brought this action on June 11, 2020 against Black Label Salon 25 Corp., Connie

Lee and Seung Lee pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq.,

and various provisions of the New York Labor Law (“NYLL”) and Title 12 of New York Codes,

Rules and Regulations (“NYCRR”). See Compl., Doc. 1. Narvaez alleges that the defendants

failed to pay her overtime, spread-of-hours wages, made unlawful deductions, and failed to

properly maintain records or pay her on time. Before the Court is the parties’ supplemental

submission in support of their motion for settlement approval. Doc. 36.

       I.      BACKGROUND

       On February 1, 2021, the Court issued an order denying without prejudice the parties’

application for settlement approval. See Doc. ๠H&RXUWLQVWUXFWHGWKHSDUWLHVWRVXEPLW

HYLGHQFHVXSSRUWLQJ3ODLQWL൵¶VHVWLPDWHWKDWKHUPD[LPXPSRVVLEOHUHFRYHU\ZDV, as

required by Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). However, the

Court found that the settlement was otherwise fair and reasonable. 3ODLQWL൵ submitted a

VXSSOHPHQWDOVXEPLVVLRQODWHUWKDWGD\LQFOXGLQJDVSUHDGVKHHWVXSSRUWLQJ3ODLQWL൵¶VHVWLPDWHG

maximum possible recovery. See Doc. 36.
             Case 1:20-cv-04465-ER Document 37 Filed 02/02/21 Page 2 of 3




       II.      THE SUPPLEMENTAL SUBMISSION

       In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. See Cheeks v. Freeport Pancake

House, Inc.)G G&LU ๠HSDUWLHVWKHUHIRUH must satisfy the Court that

their agreement is “fair and reasonable.” Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015

WL 8773460, at *1 (S.D.N.Y. Dec. 14, 2015). Courts may reject a proposed FLSA settlement

ZKHUHWKHSDUWLHVGRQRWSURYLGHWKHEDVLVIRUWKHUHFRYHU\¿JXUHRUGRFXPHQWDWLRQVXSSRUWLQJ

the reasonableness of the attorneys’ fees, or if the settlement agreement includes impermissible

SURYLVLRQVVXFKDVUHVWULFWLYHFRQ¿dentiality clauses or overbroad releases. Lopez v. Nights of

Cabiria, LLC, 96 F. Supp. 3d 170, 176–82 (S.D.N.Y. 2015), cited with approval in Cheeks, 796

F.3d at 205–06.

       3ODLQWL൵¶VQHZO\-submitted spreadsheet shows the relevant minimum wage and overtime

premium rates for each year of her employment, as well as what she alleges she should have

been paid per week given her weekly hours worked. See Doc. 36. It compares thHVH¿JXres to

the weekly amounts VKHZDVSDLGWRHVWDEOLVKDQXQGHUSD\PHQW¿JXUHper week and per year for

each year of her employment, totaling approximately $33,858๠HVSUHDGVKHHWDOVRshows

damages pursuant to NYLL §§ 191, 195, and 198 for failure to pay on a timely basis and for

wage notice and wage statement violations, totaling approximately $11,402. ๠XVWKH

VSUHDGVKHHWVXEPLWWHGE\3ODLQWL൵SURYLGHVVX൶FLHQWHYLGHQFHRIKRZ3ODLQWL൵DUULYHGDWKHU

PD[LPXPGDPDJHV¿JXUHRICf. Guinea v. Garrido Food Corp., No. 19 Civ. 5860

(BMC), 2020 WL 136643, at *2 (E.D.N.Y. Jan. 13, 2020) (declining to hold a damages inquest in

)/6$DFWLRQEHFDXVHSODLQWL൵¶V³DWWRUQH\KDGFUHDWHGDVSUHDGVKHHWVKRZLQJHDFKHOHPHQWRI

GDPDJHVUHFRYHUDEOHWDNLQJLQWRDFFRXQWWKHGL൵HUHQWPLnimum wage levels throughout the

HPSOR\PHQWSHULRGDQGSODLQWL൵ VYDU\LQJKRXUVDQGZDJHV´ 

       Moreover, tKHSDUWLHVLQGLFDWHWKDW'HIHQGDQWVGLVSXWHWKHVH¿JXUHVDQGEHOLHYHWKDW

3ODLQWL൵ZRXOGUHFRYHUOLWWOH, if anything, if the parties went to trial. See Doc. 33 at 2. In light of

WKLVOLWLJDWLRQULVNWKH&RXUW¿QGVWKDWWKHVHWWOHPHQWDPRXQWRILVIDLUDQGUHDVRQDEOH


                                                   2
            Case 1:20-cv-04465-ER Document 37 Filed 02/02/21 Page 3 of 3




under the circumstances. See Garcia v. Good for Life by 81, Inc., No. 17 Civ. 07228 (BCM),

2018 WL 3559171, at *2 (S.D.N.Y. July 12, 2018) (concluding that the settlement amount

UHÀHFWHG a “reasonable compromise of disputed issues.”) (internal quotation marks and citation

omitted).

         III.   CONCLUSION

         ,QOLJKWRI3ODLQWL൵¶VVXSSOHPHQWDOVXEPLVVLRQWKHSDUWLHV¶PRWLRQIRUVHWWOHPHQWDSSURYDO

LV*5$17('๠H&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWRWHUPLQDWH'RFDQGFORVHWKH

case.


It is SO ORDERED.


Dated:      February 2, 2021
            New York, New York


                                                              EDGARDO RAMOS, U.S.D.J.




                                                  3
